

EXHIBIT 10.1
                                
September 30, 2013




M. David Jones
19 Deercliff Road
Avon, CT 06001


Dear David:


As we discussed, your employment with Stanadyne Corporation (the “Company”) will
terminate, effective as of September 30, 2013 (the “Separation Date”). Reference
is made to the Employment Agreement between you and the Company, dated as of
January 10, 2006 and amended March 31, 2006 (the “Employment Agreement”). All
capitalized terms used in this letter (the “Agreement”) shall have the meanings
ascribed to them in the Employment Agreement unless otherwise expressly provided
herein. The purpose of this Agreement is to confirm the terms concerning your
separation of employment, as follows:


1.     Resignation. Except as expressly provided in Section 3(d), you hereby
resign from any and all positions and offices you hold with the Company or any
of its Affiliates, and from any and all memberships you hold on any boards of
directors or other governing boards of the Company or any of its Affiliates and
any and all memberships you hold on any of the committees of any such boards
(together, the “Resignations”), such Resignations to take effect on the
Separation Date. The Company, on its own behalf and on behalf of its Affiliates,
hereby accepts the Resignations as of the Separation Date. You agree to sign and
return such documents confirming the Resignations as the Company, or any of its
Affiliates, may reasonably request.


2.    Final Pay & Vacation. You will receive, on or before the next business day
following the Separation Date, pay for all work you have performed for the
Company through the Separation Date, to the extent not previously paid, as well
as pay, at your final annual base rate of pay (your “Base Salary”), for the
vacation days you have earned, but not used, as of the Separation Date,
determined in accordance with Company policy and as reflected on the books of
the Company.


3.    Severance Benefits. In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations under this Agreement, and
in full consideration of any rights you have under the Employment Agreement, the
Company will provide you with the following severance benefits:

1
38501357_5

--------------------------------------------------------------------------------





(a)    The Company will continue to pay you your Base Salary for a period of
eighteen (18) months following the Separation Date. Payments will be made in the
form of salary continuation and will begin on the next regular Company payday
which is at least ten (10) days following the later of the effective date of
this Agreement or the date this Agreement, signed by you, is received by the
Company (such later date, the “Effective Date”). (As indicated below, this
Agreement will take effect on the eighth (8th) day following the date of your
signing, provided you do not revoke it.) The first payment will be retroactive
to the next business day following the Separation Date.


(b)    If you are enrolled in the Company’s group medical and dental plans on
the Separation Date, you may elect to continue your participation and that of
your eligible dependents in those plans for a period of time under the federal
law commonly known as “COBRA.” If you do so by timely signing and returning the
COBRA election form then, during the eighteen (18) months following the
Separation Date, provided you remain eligible for coverage under COBRA and
Company plans, the Company will continue to contribute to the premium cost of
your coverage and that of your eligible dependents under those plans such that
the portion of the premium cost borne by you does not exceed the portion of the
premium cost borne by you as of the Separation Date. To be eligible for these
Company premium contributions, however, you must pay the remainder of the
premium cost and must notify the Company immediately if you begin new employment
during the eighteen (18) months following the Separation Date. Notwithstanding
the foregoing, if the payment by the Company of the premium contributions
described herein will subject or expose the Company to taxes or penalties, you
and the Company agree to renegotiate the provisions of this Section 2(b) in good
faith and enter into a substitute arrangement pursuant to which the Company will
not be subjected or exposed to taxes or penalties and you will be provided with
payments or benefits with an economic value that is no less than the economic
value of the premium contributions described herein. The Company will provide
you under separate cover with additional information concerning your COBRA
rights, which are available to you whether or not you sign this Agreement.


(c)    You will continue to serve on the Boards of Directors of the Company and
Holdings, until your death, resignation or removal. As full compensation for
such service, you will be paid an annual fee of $50,000, pro-rated for any
partial year of service.


(d)    A stock option substantially in the form of the Performance Option
Certificate attached hereto as Exhibit A (the “New Option”) has been granted as
of September 30, 2013. You acknowledge and agree that the New Option will be
forfeited and cancelled if you do not timely execute, or if you revoke, this
Agreement.


4.    Acknowledgement of Full Payment and Withholding.


(a)    You acknowledge and agree that the payments provided under paragraphs 2
and 3 of this Agreement are in complete satisfaction of any and all compensation
and benefits due to you from the Company, whether for services provided to the
Company or otherwise

2
38501357_5

--------------------------------------------------------------------------------



through the Separation Date, and that, except as expressly provided under this
Agreement, no further compensation or benefits are owed or will be paid to you.


(b)    The payments made by the Company under this Agreement shall be reduced by
all taxes and other amounts required to be withheld by the Company under
applicable law and all other deductions authorized by you.


5.    Status of Employee Benefits and Vacation, Expense Reimbursement, Stock
Options and Stock Ownership.


(a)    Except as otherwise provided under paragraph 3(b), your participation in
all employee benefit plans of the Company, other than the Stanadyne Corporation
Pension Plan, the Stanadyne Automotive Corp. Benefit Equalization Plan and the
Stanadyne Automotive Corp. Supplemental Retirement Plan (collectively, as
amended from time to time, the “Pension Plans”), will end as of the Separation
Date, in accordance with the terms of those plans. Your rights under the Pension
Plans will be governed by the terms of those plans. You will not continue to
earn vacation or other similar benefits after the Separation Date.


(b)    You agree that, within two (2) weeks following the Separation Date, you
will submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Separation Date, if any, for which
you seek reimbursement, and, in accordance with Company policy, reasonable
substantiation and documentation for the same. The Company will reimburse you
for your authorized and documented expenses pursuant to its regular business
practice.


(c)    In accordance with the provisions of the Stanadyne Holdings, Inc. 2004
Equity Incentive Plan, as amended (the “Plan”) and the Performance Option
Certificates between you and Stanadyne Holdings, Inc. (“Holdings”) dated as of
March 30, 2006 and September 1, 2010 (the “Option Awards”), you hold vested
stock options to purchase 875,000 shares of Holdings (the “Vested Options”).
  You acknowledge that, as of the Separation Date, all of the remaining shares
subject to the Option Awards will be forfeited and cancelled in accordance with
the terms of the Plan and the Option Awards.  The Vested Options shall remain
exercisable until March 30, 2016.


(d)    You hold 800,000 shares of Holdings, subject to the terms of the
Stanadyne Holdings, Inc. Stockholders Agreement, dated as of August 6, 2004 and
as amended from time to time (the “Stockholders Agreement”).


6.    Continuing Obligations, Confidentiality, and Cooperation.


(a)    You agree that you will continue to comply with your obligations under
Sections 7, 8 and 9 of the Employment Agreement with respect to confidentiality,
assignment of intellectual property, non-competition, non-solicitation,
non-disparagement and the like.



3
38501357_5

--------------------------------------------------------------------------------



    (b)    You agree that you will not disclose this Agreement or any of its
terms or provisions, directly or by implication, except to members of your
immediate family and to your legal and tax advisors, and then only on condition
that they agree not to further disclose this Agreement or any of its terms or
provisions to others.


(c)    You agree to cooperate with the Company and its Affiliates and their
legal counsel in connection with any investigation, administrative proceeding,
litigation, or claim involving the Company or any of its Affiliates relating to
any matter that occurred during your employment in which you were involved, or
of which you had or have knowledge (collectively “Claims”). Your assistance will
include cooperating with the Company, its Affiliates and their legal counsel in
providing information and opinions to respond to discovery requests, to aid in
the investigation and prosecution or defense of any Claims, and to provide
truthful testimony as may be required or requested in depositions,
administrative proceedings or court proceedings. In addition, you agree to
respond promptly to reasonable requests from the Company for assistance on
transitional business matters relating to your former employment with the
Company. The Company and its Affiliates will attempt to schedule any such
assistance at times and in a manner reasonably convenient to you, with due
regard for your personal and other business obligations, but you understand and
acknowledge that such assistance may be inconvenient and burdensome to you. You
agree to maintain absolute and unconditional confidentiality with respect to all
matters relating to such Claims, including the facts and circumstances relevant
to the Claims and all discussions of strategy or assessments of the merits of
such Claims, except as otherwise required by law. You acknowledge that you may
have been or will be privy to privileged communications and work product
relating to such Claims and that, as such, you cannot, and agree that you will
not, engage in any communications with unauthorized third parties concerning
such Claims, except under the compulsion of legal process after timely notice
thereof to the Company or its Affiliates, as applicable.


7.    Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business (whether present or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company in your
possession or control. Further, you represent and warrant that you have not
retained copies of any Company documents, materials or information (whether in
hardcopy, on electronic media or otherwise). Recognizing that your employment
with the Company has ended as of the Separation Date, you agree that you will
not, for any purpose, attempt to access or use any Company computer or computer
network or system, including without limitation its electronic mail system,
after the Separation Date. Further, you acknowledge that you have disclosed to
the Company all passwords necessary or desirable to enable the Company to access
all information which you have password-protected on any of its computer
equipment or on its computer network or system.


8.    Release of Claims.



4
38501357_5

--------------------------------------------------------------------------------



(a)    In exchange for the severance pay and benefits provided to you under this
Agreement, to which you would not otherwise be entitled, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on your own behalf and that of your heirs, executors,
administrators, beneficiaries, personal representatives and assigns, you agree
that this Agreement shall be in complete and final settlement of any and all
causes of action, rights and claims, whether known or unknown, that you have had
in the past, now have, or might now have, in any way related to, connected with
or arising out of your employment or its termination or the Employment Agreement
or pursuant to Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, the wage and hour, wage payment and fair employment practices statutes of
the state or states in which you have provided services to the Company and/or
any other federal, state or local law, regulation or other requirement, each as
amended from time to time and you hereby release and forever discharge the
Company and all of its past, present and future subsidiaries, Affiliates,
officers, directors, trustees, shareholders, employees, employee benefit plans,
agents, general and limited partners, members, managers, investors, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all such causes of action, rights and claims.


(b)    This Agreement, including the release of claims set forth in this
paragraph 8, creates legally binding obligations, and the Company therefore
advises you to consult an attorney before signing this Agreement. In signing
this Agreement, you give the Company assurance that you have signed it
voluntarily and with a full understanding of its terms; that you have had
sufficient opportunity, before signing this Agreement, to consider its terms and
to consult with an attorney, if you wished to do so, or to consult with any
other of those persons to whom reference is made in paragraph 5(b) above; and
that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.


9.    Miscellaneous.


(a)    This Agreement contains the entire agreement between you and the Company
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only Sections 7, 8 and 9 of the
Employment Agreement and any other provisions necessary or desirable to
accomplish fully the purpose of those provisions, the Plan, the Option Awards,
the Subscription Agreement and the Stockholders Agreement, which will all
continue in full force and effect subject to the terms hereof.


(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and the Chair of the
Board. The captions and headings in this Agreement are for convenience only and
in no way define or describe the scope or content of any provision of this
Agreement.



5
38501357_5

--------------------------------------------------------------------------------



(c)    The obligation of the Company to make payments or provide benefits to you
or on your behalf under this Agreement, and your right to retain the same, is
expressly conditioned upon your continued full performance of your obligations
under this Agreement.
    
If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days from the date you receive it. You
may revoke this Agreement at any time during the seven-day period immediately
following the date of your signing by written notice of such revocation to the
Company’s general counsel. If you do not revoke it, then, at the expiration of
that seven-day period, this Agreement will take effect as a legally binding
agreement between you and the Company on the basis set forth above. The enclosed
copy of this letter, which you should also sign and date, is for your records.
            
        
Sincerely,


STANADYNE CORPORATION




By: /s/ Seth H. Hollander_____
     Name: Seth H. Hollander
Title: Vice President




Accepted and agreed:




Signature: /s/ M. David Jones_____
M. David Jones
      
Date: 10/10/2013_____











6
38501357_5

--------------------------------------------------------------------------------




EXHIBIT A


PERFORMANCE OPTION CERTIFICATE


THIS OPTION AND THE SHARES RECEIVED UPON EXERCISE OF THIS OPTION SHALL BE
SUBJECT TO THE RIGHTS, RESTRICTIONS AND OBLIGATIONS APPLICABLE TO SUCH
SECURITIES, ALL AS PROVIDED IN THE STOCKHOLDERS AGREEMENT DATED AS OF AUGUST 6,
2004 AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO, AS AMENDED AND IN
EFFECT FROM TIME TO TIME (THE “STOCKHOLDERS AGREEMENT”).




STANADYNE HOLDINGS, INC.
(FKA KSTA Holdings, Inc.)
STOCK OPTION


PERFORMANCE OPTION CERTIFICATE




This stock option is granted by Stanadyne Holdings, Inc. (f/k/a KSTA Holdings,
Inc.), a Delaware corporation (the “Company”), to David Jones (the “Optionee”).
Although this option is not granted under the Company’s 2004 Equity Incentive
Plan (the “Plan”), the terms of the Plan, to the extent not inconsistent with
the terms of this certificate, are hereby incorporated by reference. Definitions
not otherwise set forth in the text hereof are set forth in Section 3 hereof.
All capitalized terms not otherwise defined herein (either in the text or
Section 3 hereof) shall have the meaning provided in the Plan. This option is
intended to comply with or qualify as exempt from Section 409A of the Code by
reason of qualifying as a “short term deferral” within the meaning of Treas.
Reg. § 1.409A-1.


1.Grant of Option.
(a)    This certificate evidences the grant by the Company as of September 30,
2013 (the “Grant Date”) to the Optionee of an option to purchase, in whole or in
part, on the terms provided herein and in the Plan 875,000 shares of Common
Stock of the Company, par value $0.01 per share (collectively, the “Shares”), in
each case at $0.47 per Share (this “option”). The Shares issued hereunder shall
all be issued from the Performance Option Pool (as defined in the Plan).
(b)    The latest date on which this option may be exercised (the “Final
Exercise Date”) is the earlier of (i) March 30, 2016 or (ii) the termination of
this option in accordance with this certificate, the Stockholders Agreement or
the Plan.
(c)    The option evidenced by this certificate is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

38647311_3

--------------------------------------------------------------------------------




2.    Vesting and Earning.
(a)    This option shall be fully vested, but shall only become exercisable
coincident with, and conditioned upon the closing of, a Change in Control that
occurs prior to September 30, 2023.
(b)    Notwithstanding anything to the contrary in the Stockholders Agreement or
the Plan, this option shall remain outstanding and eligible to vest and become
exercisable after the termination of the Optionee’s employment with the Company,
but otherwise subject to the terms of this certificate, the Stockholders
Agreement and the Plan.

3.    Definitions.


As used herein, the following terms shall have the meanings set forth below:


“Change in Control” means a “change in control event” as defined in Treasury
Regulation § 1.409A-3(i)(5)(i).


“Person” means any individual, partnership, corporation, association, limited
liability company, trust, joint venture, unincorporated organization or entity,
or any government, governmental department or agency or political subdivision
thereof.


4.    Exercise of Option.


Upon the occurrence of a Change in Control, provided that the Optionee has
submitted to the Company a prior written notice of option exercise in a form
acceptable to the Company, the option shall be exercised automatically.


Each election to exercise this option shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the Person or Persons
to whom this option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and received by the Company at its
principal office, accompanied by payment in full and by such additional
documentation evidencing the right to exercise (or, in the case of a Legal
Representative, the authority of such Legal Representative) as the Company may
require. The purchase price may be paid (i) in cash, check acceptable to the
Company (determined in accordance with such guidelines as the Board may
prescribe), or money order payable to the order of the Company, or (ii) if so
permitted by the Board, (A) by withholding that number of Shares otherwise
deliverable upon exercise whose Fair Market Value (as defined hereinafter) is
equal to the exercise price of the option, (B) any other method permitted by the
Board, or (C) by any combination of the permissible forms of payment.


For purposes of this option, "Fair Market Value" means, with respect to the
Stock, the fair market value thereof as determined as of the applicable
reference date in good faith by the Board taking into account all factors it
deems relevant (excluding discounts for minority interest and lack of
marketability, which shall not be relevant factors), which shall include
consideration of a value of the Company and its subsidiaries determined by (i)
multiplying the trailing twelve-

- 8 -
38647311_5

--------------------------------------------------------------------------------




month EBITDA of the Company and its subsidiaries by an appropriate transaction
multiple which for illustrative purposes will initially be the transaction
multiple used in connection with the Stock Purchase Agreement dated June 23,
2004 among KSTA Acquisition, LLC and the Sellers listed on Attachment A thereto,
which multiple is 6.2x, (ii) subtracting the net debt of the Company as of the
applicable reference date and (iii) dividing by the Fully-Diluted Shares (as
defined in the Stockholders Agreement) of the Company. Upon the exercise of an
option by a participant, the Board will provide written notice of its
determination of the Fair Market Value of such participant's Stock (the “Board
Notice”) to the holder thereof. The participant shall have the right to contest
the Fair Market Value thereof by notice to the Company within fifteen (15)
business days of receipt of the Board Notice. If such participant does not so
notify the Company, then the Fair Market Value shall be as set forth in the
Board Notice. If such participant does notify the Company of his or her
disagreement with the Fair Market Value set forth in the Board Notice within
such time period, then the Company shall retain an independent third party
appraiser acceptable to such participant and to the Company to determine the
fair market value of such participant's Stock, and the determination of such
independent appraiser shall govern. If the fair market value determined by such
independent appraiser is greater than 105% of the Board’s determination of the
Fair Market Value, the Company shall pay the costs and expenses of the
independent appraiser. In all other cases, the respective participant shall pay
the costs and expenses of the independent appraiser. If the fair market value of
the independent appraiser is greater than 105% of the Board's determination of
the Fair Market Value, then the independent appraiser's valuation shall be the
"Fair Market Value" for any Stock used to purchase Stock upon exercise of an
option under the Plan.


5.    Delivery of Shares


The Company shall deliver the Shares to the Optionee as soon as reasonably
practicable following exercise, provided that the Company, in its sole
discretion, may in lieu of Shares deliver to the Optionee an amount in cash
equal to the difference between the Fair Market Value of the Shares and the
aggregate exercise price of the option (determined net of any Shares withheld to
provide for the payment of tax withholding) such payment to be made no later
than March 15 of the year following the year in which the Change in Control
occurs; provided further, however, that in the event that any portion of the
transaction consideration is paid after the closing of the Change in Control,
the Board may provide for payment on the same terms and conditions as apply to
the payment of shareholders generally, consistent with the provisions of Section
Treas. Reg. § 1.409A-3(i)(2)(iv) (or any successor provision).


Each payment made to the Optionee under this certificate shall be treated as a
“separate payment” for purposes of Section 409A of the Code.


6.    Stockholders Agreement.


The option evidenced by this certificate and any Shares received upon the
exercise of this option shall be subject to the Plan and the Stockholders
Agreement, and the issuance of this option certificate shall be conditional upon
the execution and delivery by the Optionee of a joinder to the Stockholders
Agreement. This option and the Shares received upon exercise of this option
shall be subject to the rights, restrictions and obligations applicable to
options and

- 9 -
38647311_5

--------------------------------------------------------------------------------




shares of Common Stock of the Company as provided from time to time in such
Stockholders Agreement.


7.    Restrictions on Transfer.
(a)    In addition to the provisions of Section 5 above, if at the time this
option is exercised the Company and a majority in interest of the Management
Stockholders (as defined in the Stockholders Agreement) are party to any other
agreement restricting the transfer of any outstanding shares of its Common
Stock, this option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Board).
(b)    Certificates evidencing any Shares purchased by an Optionee upon exercise
of the option granted hereby may bear the following legends, in addition to any
legends which may be required by any agreement referred to in the immediately
preceding paragraph:


“The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, offered for sale,
pledged or hypothecated in the absence of an effective registration statement as
to the securities under said Act or an opinion of counsel satisfactory to the
Company and its counsel that such registration is not required.”


“The securities represented by this Certificate are subject to the terms and
conditions, including certain restrictions on transfer, of a Stockholders
Agreement dated as of August 6, 2004, as amended from time to time, and none of
such securities, or any interest therein, shall be transferred, pledged,
encumbered or otherwise disposed of except as provided in that Agreement. A copy
of the Stockholders Agreement is on file with the Secretary of the Company and
will be mailed to any properly interested person without charge.”


All Shares shall also bear all legends required by federal and state securities
laws.


8.    Withholding.


No Shares will be issued pursuant to the exercise of this option unless and
until the Person exercising this option shall have remitted to the Company an
amount sufficient to satisfy any federal, state or local withholding tax
requirements, or shall have made other arrangements satisfactory to the Company
with respect to such taxes.



- 10 -
38647311_5

--------------------------------------------------------------------------------




9.    Nontransferability of Option.


This option is not transferable by the Optionee other than by will or the
applicable laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee.


10.    Effect on Employment. Neither the grant of this option, nor the issuance
of Shares upon exercise of this option, shall give the Optionee any right to be
retained in the employ of the Company, affect the right of the Company to
discharge or discipline such Optionee at any time or affect any right of such
Optionee to terminate his or her employment at any time.


11.    Provisions of the Plan.


This option is subject in its entirety to the provisions of the Plan, to the
extent not inconsistent with the terms of this certificate, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this option has been furnished to the Optionee. By exercising all
or any part of this option, the Optionee agrees to be bound by the terms of the
Plan and this certificate.


[Remainder of Page Intentionally Left Blank]

- 11 -
38647311_5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Performance Stock Option to be
executed by its duly authorized officer.




STANADYNE HOLDINGS, INC.




By:    /s/ Seth H. Hollander_____
Name: Seth H. Hollander
Title: Vice President





- 12 -
38647311_5